Citation Nr: 1820527	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  09-35 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a respiratory disability, claimed as chronic obstructive pulmonary disease (COPD), asthma, and small-airway disease.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an unspecified chronic virus, claimed as Lyme disease.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for lower extremity stress fracture residuals.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral pes planus (flat feet).

5.  Entitlement to service connection for a respiratory disability, including COPD, asthma, and small-airway disease, claimed as due to radiation exposure in service. 

6.  Entitlement to service connection for lower extremity stress fracture residuals (other than bilateral ankle or hip disabilities).

7.  Entitlement to service connection for an unspecified chronic virus, including Lyme disease and Epstein-Barr virus. 

8.  Entitlement to service connection for a thyroid disability, claimed as Hashimoto's thyroiditis, including as due to radiation exposure.

9.  Entitlement to service connection for a neurological eye disability, including due to radiation exposure.

10.  Entitlement to service connection for a bilateral foot disability, claimed as bilateral foot numbness, including due to radiation exposure or as secondary to service-connected bilateral plantar fasciitis.

11.  Entitlement to service connection for stress incontinence.

12.  Entitlement to service connection for a bilateral knee disability.

13.  Entitlement to service connection for sciatica (excluding peripheral neuropathy).

14.  Entitlement to service connection for bunions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to June 1990.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2007 decision of a Department of Veterans Affairs (VA) Regional Office (RO).

Although the Veteran's claim involving stress fractures residuals contemplates fractures of the ankles and hips (among other joints), and her sciatica claim involves evidence suggesting lower extremity peripheral neuropathy, a March 2009 rating decision separately denied, among other claims, service connection for bilateral ankle and hip disabilities, low back disability, and peripheral neuropathy.  And as she did not, in response, appeal that decision concerning these claims, they are not currently at issue in this appeal.

In July 2010, as support for her claims that are on appeal, the Veteran testified at a videoconference hearing before an Acting Veterans Law Judge (VLJ) of the Board.  In November 2010, the Board remanded these claims to the RO via the Appeals Management Center (AMC) for another videoconference hearing at the Veteran's request; that hearing was held in March 2011 before the undersigned.  Pursuant to Arneson v. Shinseki, 24 Vet. App. 379 (2011), the Board sent a February 2012 letter offering an opportunity for a hearing before a third VLJ; the Veteran, however, did not respond or otherwise indicate that she desired a third hearing before a third VLJ.  Transcripts of both hearings are of record.


As noted on the prior remand, the RO mistakenly adjudicated the matter involving Lyme disease as an original claim for service connection despite the fact that a prior March 1991 rating decision already had denied service connection for this same disability as part of a claim for an "undiagnosed chronic virus."  Thus, the Board recharacterized this claim accordingly to first require new and material evidence to reopen it.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Similarly, the Board also notes that the Veteran's claim for bilateral foot numbness involves evidence suggesting a current diagnosis of bilateral pes planus (flat feet), for which service connection also was previously denied in March 1991.  Therefore, new and material evidence is also required to reopen this claim before it may be reconsidered on its underlying merits or as part of a broader foot disability claim.

Along those lines, notwithstanding that the Veteran originally claimed entitlement to service connection for bilateral foot numbness, specifically, without naming any particular diagnosis or diagnoses, a review of the record shows multiple noted foot diagnoses.  Therefore, the Board has broadened the claim on appeal to consider all bilateral foot disability. in accordance with Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009), to afford the Veteran a sympathetic scope of review.  The same principle applies to her claims initially characterized as involving COPD, Hashimoto's thyroiditis, and Lyme disease (or Epstein-Barr virus, by history).  

However, the claims of entitlement to service connection for respiratory disability, unspecific chronic virus, lower extremity stress fracture residuals, neurological eye disability, stress incontinence, bilateral knee disability, sciatica, and bunions require further development before being decided on appeal.  So the Board is REMANDING these claims to the Agency of Original Jurisdiction (AOJ).  Conversely, the Board is going ahead and deciding the remaining claims.



FINDINGS OF FACT

1.  A final March 1991 rating decision denied the Veteran service connection for small airways disease based essentially on a finding that a current disability was not show, but new evidence received since that denial suggests the Veteran has a current respiratory disability that is allegedly related to service or radiation exposure and respiratory complaints or treatment therein; relates to an unestablished fact necessary to substantiate the underlying claim of service connection; and raises a reasonable possibility of substantiating that claim.

2.  A final March 1991 rating decision denied the Veteran service connection for an undiagnosed chronic virus, claimed as Lyme disease or Epstein-Barr virus, based essentially on a finding that a current disability was not shown, but new evidence received since that denial suggests the Veteran has Lyme disease that was contracted following a tick bite in 1989 and initially diagnosed privately in 1990 (during service); relates to an unestablished fact necessary to substantiate the underlying claim of service connection; and raises a reasonable possibility of substantiating that claim.

3.  A final March 1991 rating decision denied the Veteran service connection for a history of polyarthalgias, claimed as stress fractures, based essentially on a finding that a current disability was not shown, but new evidence received since that denial suggests the Veteran has pertinent diagnoses or symptoms (e.g., medial-tibial stress syndrome, chronic core weakness secondary to pelvic stress fracture, joint pains, chronic arthralgias, irregular pubic symphysis, etc.) that are allegedly related to documented lower extremity stress fractures in service; relates to an unestablished fact necessary to substantiate the underlying claim of service connection; and raises a reasonable possibility of substantiating that claim.


4.  A final March 1991 rating decision denied the Veteran service connection for bilateral pes planus based essentially on a finding that a current disability was not shown, but new evidence received since that denial suggests the Veteran has bilateral pes planus related to service or service-connected plantar fasciitis; relates to an unestablished fact necessary to substantiate the underlying claim of service connection; and raises a reasonable possibility of substantiating that claim.

5.  The evidence is at least in relative equipoise as to whether the Veteran has hypothyroidism related to confirmed radiation exposure in service.

6.  The Veteran was diagnosed with bilateral pes planus in service; postservice records also show the Veteran has bilateral pes planus that is also at least as likely as not secondary to her service-connected plantar fasciitis.

7.  The evidence is at least in relative equipoise as to whether the Veteran also has bilateral calcaneal spurs that are secondary to her service-connected plantar fasciitis.

8.  The evidence is at least in relative equipoise as to whether the Veteran has bilateral first metatarsophalangeal degenerative joint disease (DJD) that is secondary to her service-connected plantar fasciitis.
 
CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for a respiratory disability.  38 U.S.C. §§ 5108, 7105 (2014); 38 C.F.R. § 3.156 (2017).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for an unspecified chronic virus, claimed as Lyme disease or Epstein-Barr virus.  38 U.S.C. §§ 5108, 7105 (2014); 38 C.F.R. § 3.156 (2017).  

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for lower extremity stress fracture residuals.  38 U.S.C. §§ 5108, 7105 (2014); 38 C.F.R. § 3.156 (2017).  

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral pes planus.  38 U.S.C. §§ 5108, 7105 (2014); 38 C.F.R. § 3.156 (2017).  

5.  Service connection for hypothyroidism is warranted.  38 U.S.C. §§ 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

6.  Service connection for bilateral pes planus is warranted.  38 U.S.C. §§ 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017). 

7.  Service connection for bilateral calcaneal spurs is warranted.  38 U.S.C. §§ 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).

8.  Service connection for bilateral first metatarsophalangeal degenerative joint disease (DJD), i.e., arthritis, is warranted.  38 U.S.C. §§ 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, enhanced VA's duties to notify and assist claimants in substantiating claims for VA benefits upon receipt of a complete or substantially complete application.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, as this decision reopens the claims of entitlement to service connection for respiratory disability, unspecified chronic virus, lower extremity stress fractures, and bilateral pes planus, also grants service connection for thyroid and foot disabilities and remands the remaining claims for further development, there is no reason to discuss whether there has been compliance with the duties to notify and assist.

Legal Criteria, Factual Background, and Analysis

In deciding the claims presently being adjudicated, the Board has reviewed all of the relevant evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence considered.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, regarding the claims.

Petitions to Reopen the Claims Previously Considered and Denied

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).


The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its competency and credibility to, in turn, determine its ultimate probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether instead a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Respiratory Disability

A March 1991 rating decision denied the Veteran service connection for small airways disease because a then current disability was not shown at the time.  The Veteran was notified of that decision and of her appellate rights and did not in response file a timely appeal.  Therefore, that decision became final and binding on her based on the evidence then of record and new and material evidence is required to reopen this claim.

Evidence received since that March 1991 rating decision includes updated VA and private medical records documenting several respiratory complaints and diagnoses (e.g., acute bronchitis, asthma exacerbation, respiratory symptoms diagnosed as probable ethmoid or sphenoid sinusitis, upper respiratory symptoms diagnosed as sinusitis, asthma, lung imaging showing patchy areas that may be post-infectious, borderline obstructive defect, moderately persistent asthma, and diagnoses of asthma and COPD on November 2016 VA examination).  This certainly relates to the previously unestablished fact (i.e., current diagnosis) underlying the original denial of service connection.  The Veteran has also alleged that such disability is related to her documented and confirmed radiation exposure in service.  Moreover, service treatment records (STRs) also include multiple respiratory notations (e.g., obstructive ventilatory defect or impairment, obstructive airway disease, possible reactive airway disease, bronchospasm, etc.) that have not previously been substantively considered in this context.  In light of the above, and particularly considering the low threshold for reopening under Shade, the Board finds that new and material evidence relating to previously unestablished facts needed to substantiate the underlying claim and raising a reasonable possibility of doing so has been received, and service connection for a respiratory disability may be reopened.

      Unspecified Chronic Virus or Disease

The aforementioned March 1991 rating decision also denied service connection for an "undiagnosed virus" claimed as Lyme disease or Epstein-Barr virus because a current disability was not shown at the time.  The Veteran was notified of that decision and did not appeal it; therefore, it became final based on the evidence then of record.  

Evidence received since that March 1991 rating decision includes updated VA and private medical records showing symptoms without definite etiology or diagnoses (such as lymph node prominence) and a November 2016 VA examination report diagnosing Lyme disease, dated in 1990 (during service) and 2009 (postservice), and specifically noting the Veteran has documented symptoms that are consistent with central nervous system (CNS) residuals of Lyme disease.  Furthermore, the Veteran has presented new sworn testimony with further details regarding her Lyme disease and its alleged onset in service that are remarkably consistent with all other statements to that same effect.  Such evidence is certainly new, as it was not previously of record, and relates directly to previously unestablished facts (i.e., current diagnosis, in-service event, and nexus) needed to substantiate the underlying claim.  Therefore, considering the low threshold for reopening established under Shade, the Board finds that new and material evidence has also been received to reopen service connection for an unspecified chronic virus or disease, claimed as Lyme disease.

Lower Extremity Fracture Residuals

The March 1991 rating decision as well denied service connection for a history of polyarthralgias (claimed as stress fractures) because no current disability was shown at the time.  The Veteran was notified of that decision and her appellate rights, but did not appeal it.  Therefore, it became final based on the evidence then of record.

Evidence received since the March 1991 rating decision includes updated VA and private medical records showing several pertinent diagnoses and notations (e.g., medial-tibial stress syndrome, chronic core weakness secondary to pelvic stress fracture, joint pains, chronic arthralgias, and irregular pubic symphysis).  Moreover, a November 2016 VA examination report notes a diagnosis of pubic ramus stress fractures that were felt to be directly related to service.  Under the circumstances, the Board finds this evidence is certainly new, as it was not previously of record, and also relates directly to previously unestablished facts (i.e., current diagnosis) needed to substantiate the underlying service connection claim.  In light of the low threshold for reopening established in Shade, the Board finds this evidence also raises a reasonable possibility of doing so.  Therefore, new and material evidence has also been received to reopen service connection for lower extremity fracture residuals.


Bilateral Pes Planus

The March 1991 rating decision also denied service connection for bilateral pes planus because no current disability was then shown.  The Veteran was notified of that decision and her appellate rights, but did not appeal.  Therefore, that decision became final based on the evidence then of record. 

Evidence received since the March 1991 denial includes updated VA and private medical records which, in pertinent part, indicate postservice and current diagnoses of bilateral pes planus.  Moreover, a November 2016 VA examination report suggests that such diagnosis is secondary to the Veteran's service-connected bilateral plantar fasciitis and STRs already include notations of pes planus.  Under the circumstances, the Board finds this evidence is certainly new, as it was not previously of record, and relates directly to previously unestablished facts (i.e., current diagnosis and medical nexus) needed to substantiate the underlying service connection claim.  In light of the low threshold for reopening established in Shade, the Board finds this evidence also raises a reasonable possibility of doing so.  Therefore, new and material evidence has also been received to reopen service connection for bilateral pes planus.

Service Connection Claims

As already alluded to, service connection is granted for disability due to disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).

Certain conditions, including arthritis, are considered chronic, per se, and therefore additionally may be presumed to have been incurred in service if they manifested to a compensable degree (generally meaning to at least 10-percent disabling) within the year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Still additionally, for these chronic conditions, service connection may be established alternatively by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013);

Note also that disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury shall be service connected on a secondary basis.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet.App. 439 (1995).

      Thyroid Disability

The Veteran alleges that she has a thyroid disability, specifically claimed as Hashimoto's thyroiditis, as a result of radiation exposure in service.  

Service treatment and personnel records from June 1987 confirm that the Veteran was exposed to non-ionizing microwave radiation from a high intensity Hawk radar system.  While they note that she was seen by several doctors thereafter with no significant findings, a November 1987 provider specifically noted that the medical questions in play were an "uncharted area" and recommended she be scheduled for regular neurological follow-ups.  Other contemporaneous records, including consultations with radiation specialists, indicate that the radiation in question was no expected to cause long-term effects or damage.  As a result, a November 1987 response to a congressional inquiry into the exposure indicates there was "no medical reason to believe that a long-term or chronic health decrement should be expected."  It further notes that the "only reported bioeffects from exposure to frequencies in the range of the Hawk missile radar system are thermal" and that "[t]he skin burns reported in this incident are consistent with overexposure to microwave radiation and are the only physical effects expected."  The letter also notes "no reported cumulative bioeffects from low level radiofrequency radiation."  


Post-service treatment records include multiple diagnoses of hypothyroidism and abnormal thyroid examinations over the years, including on November 2016 VA examination.  At that time, the examiner diagnosed hypothyroidism that the Veteran said began in the early 1990s with feelings of nervousness and weight gain.  The examiner opined that the Veteran's hypothyroidism was at least as likely as not caused by non-ionizing radiation exposure in service indicating that such exposure is known to cause changes in the thyroid DNA, resulting in functional abnormalities.  

It is not in dispute that the Veteran has hypothyroidism and was exposed to non-ionizing microwave radiation in service; consequently, what remains for consideration is whether the two are medically related.  Notably, the November 2016 VA examination is the only medical opinion of record addressing that question.  In light of that fact and considering the opinion is supported by rationale with supporting medical explanation, the Board finds it is highly probative and persuasive in this matter.  Moreover, while there are November 1987 records indicating that no long-term effects of her radiation exposure were expected, the Board notes that such opinions were made prospectively and, presumably, based on medical knowledge that is, by now, over thirty years old and, by at least one provider's estimation at the time, incomplete by describing the pertinent medical territory as "uncharted."  In contrast, the November 2016 opinion explains quite clearly how the radiation exposure in question could have medically caused the Veteran's current hypothyroidism.  Consequently, the November 2016 opinion is felt to be persuasive in this matter and, resolving all remaining reasonable doubt in the Veteran's favor, the Board finds that service connection for hypothyroidism is warranted and the appeal in this matter must be granted.

Bilateral Foot Disability

The Veteran alleges that she has a foot disability, including one manifested by numbness, owing to her military service.  In addition, the Board notes that she is also already service-connected for bilateral plantar fasciitis and, therefore, it must also consider whether any bilateral foot disability diagnosed (other than fasciitis) might also be secondary to the service-connected disability.

While there are enlistment records noting a history of broken feet prior to service, the Veteran's actual service enlistment examination report is normal and providers' notes indicate those foot problems were treated pre-service, without further consequences or sequelae (residuals) as of the time of enlistment.  Therefore, for all intents and purposes, it must be presumed her feet were physically sound when she entered service.  38 C.F.R. § 3.304(b).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious and manifest) evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. See 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304 (b).  According to 38 C.F.R. § 3.304 (b), the term "noted" denotes only such conditions that are recorded in examination reports. A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception. 38 C.F.R. § 3.304 (b)(1); Crowe v. Brown, 7 Vet. App. 238 (1994).

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service. Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003). To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition. Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).


"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.").  It is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the no-aggravation result be "undebatable." Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993). 

If, on the other hand, a pre-existing disability is noted upon entry into service, then the Veteran cannot bring a claim for service connection for that disability, only instead a claim for service-connected aggravation of that disability. And in that circumstance, 38 U.S.C.A. § 1153  applies and the burden falls on him or her, not VA, to establish aggravation. Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

The provisions of 38 U.S.C.A. § 1153, and it's implementing VA regulation, 38 C.F.R. § 3.306, provide criteria for determining when a pre-existing disability has been aggravated.  According to this statute and regulation, a pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 

Concerning this, mere temporary or intermittent flare-ups during service of a 
pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, not just the symptoms, has worsened. Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. See Falzone v. Brown, 8 Vet. App. 398, 402 (1995); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); and Green v. Derwinski, 1 Vet. App. 320, 323 (1991).

Here, June 1986 STRs note pain in both feet that had improved with the use of arch supports.  January 1988 STRs include a handwritten notation appearing to diagnose bilateral pes planus, though it is admittedly only partially legible.  Later that month, records note possible mild irritation of the peroneal tendon.  However, the Veteran's separation examination report was normal.

Post-service, September 1990 records show depression on the longitudinal arch bilaterally.  A January 1991 VA examination report diagnosed bilateral pes planus.  In February 2006, the Veteran testified that she had bilateral foot numbness, tingling, pain, and other symptoms (including arch and height problems) related to stress fractures in service.  She also alleged that neurological foot symptoms such as numbness are related to microwave radiation exposure in service.  A February 2008 treatment record notes acquired pronation and plantar fasciopathy.  

During her July 2010 hearing, the Veteran testified that she had bilateral flat feet and neuropathy in both legs and feet.  She also reported bunions, and suggested that her foot problems could be related to stress fractures in service.  On September 2010 VA examination, she reported receiving arch supports and pain medications during basic training.  At the time, she reported numbness in both feet with radiating pain down the right leg from the back.  On physical examination, the examiner diagnosed plantar fasciitis, but X-rays at the time found minimal plantar calcaneal spurs and degenerative change at both first metatarsophalangeal joints.

At her March 2011 hearing, the Veteran testified that she had bilateral flat feet and was told that the nerves between her toes were damaged.  She indicated that she also had neuromas in both feet.  On November 2016 VA examination, the examiner diagnosed bilateral pes planus, plantar fasciitis, bilateral first metatarsophalangeal DJD, and bilateral calcaneal spurs.  The Veteran reported onset during active service related to frequent, repeated injuries causing bilateral foot pain as a result of stepping on power cords while buffing the floor in bare feet.  However, the examiner opined that the Veteran's pes planus likely caused plantar fasciitis, that calcaneal spurs could have also caused plantar fasciitis, and that the Veteran's bilateral first metatarsophalangeal degenerative joint disease is a progressive condition that results in decreased range of motion, which could also cause or exacerbate plantar fasciitis.  A February 2017 addendum opinion clarified that the Veteran's bilateral pes planus, calcaneal spurs, and first metatarsophalangeal DJD were at least as likely as not aggravated beyond their natural progression by service-connected bilateral plantar fasciitis due to pain and swelling commonly seen with the later and the need to change gait or stance to compensate for discomfort.  In addition, bilateral first metatarsophalangeal DJD and calcaneal spurs were also believed to be at least as likely as not directly due to bilateral plantar fasciitis due to inflammation of the tough tissue supporting the arch of the foot, resulting pain and swelling in the heel which, in turn, can cause damaging pressure on joints.  The examiner also noted that calcaneal spurs are frequently associated with inflammation of the plantar fascia.  Finally, the examiner opined that bilateral pes planus was also at least as likely as not caused by foot complaints in service because September 1990 records documented depression on the longitudinal arch bilaterally.

In the case of pes planus, in particular, consider that congenital and developmental defects are not "diseases or injuries" within the meaning of applicable legislation for VA disability compensation purposes. 38 C.F.R. §§ 3.303 (c), 4.9. VA's General Counsel has held, however, that service connection may be granted for diseases (though not also defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations. VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303 (c), 3.306. The Court indicated that support for this position could be found in VA's regulations, themselves, noting that sickle cell anemia, although a familial disease, was included for rating purposes in the Schedule for Rating Disabilities (Rating Schedule).

Also, according to the VA General Counsel 's opinion, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability. VAOPGCPREC 82-90.

Thus, to allow for proper legal analysis of an Appellant's claim as it pertains to this claimed disability of pes planus, medical clarification is sometimes necessary to determine whether this condition is a congenital or developmental "disease" or "defect." See id; Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009). If a "disease", an opinion is required as to whether it was as likely as not aggravated by active military service beyond its natural progression. If instead a "defect", an opinion is required as to whether it was as likely as not subject to a superimposed disease or injury during active military service that resulted in disability apart from the congenital or developmental defect.

For reference, a "disease" is subject to periodic or intermittent improvement or worsening, whereas a "defect" is generally more static in nature. See O'Bryan v. McDonald, 771 F.3d 1376 (Fed. Cir. 2014) (holding that hereditary conditions capable of change are not "defects.").

Here, the evidence clearly shows the Veteran has post-service diagnoses of bilateral pes planus, bilateral calcaneal spurs, and bilateral first metatarsophalangeal DJD.  Moreover, STRs already appear to document a diagnosis of bilateral pes planus in service.  However, even setting that (admittedly) barely legible note aside, the only medical opinions pertaining to nexus (from the November 2016 examiner) indicate, with supporting rationale that includes medical explanations, that all three of the above diagnoses are secondary to the service-connected bilateral plantar fasciitis.  Therefore, the Board finds those opinions are both probative and persuasive in this matter.  Consequently, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral pes planus, bilateral calcaneal spurs, and bilateral first metatarsophalangeal DJD is warranted.



ORDER

The petition to reopen the claim of entitlement to service connection for a respiratory disability is granted.

The petition to reopen the claim of entitlement to service connection for an unspecified chronic virus is granted.

The petition to reopen the claim of entitlement to service connection for lower extremity stress fracture residuals is granted.

The petition to reopen the claim of entitlement to service connection for bilateral pes planus is granted.

Service connection for hypothyroidism is granted.

Service connection for bilateral pes planus is granted.

Service connection for bilateral calcaneal spurs is granted.

Service connection for bilateral first metatarsophalangeal DJD is granted.


REMAND

Regrettably, additional development is needed regarding the remaining claims that also are on appeal.

Respiratory Disability

On November 2016 VA examination, the examiner diagnosed COPD and asthma, but did not consider or discuss the significance of other notations of respiratory diagnoses or symptoms noted in postservice treatment records.  This is particularly notable in the case of a postservice notation of obstructive defect, given similar notations in the Veteran's STRs.  Moreover, the examiner opined that asthma and COPD are unrelated to service, specifically focusing on radiation exposure therein, but does not adequately consider or address the notations of respiratory treatment or complaints in service (e.g., reactive airways disease and obstructive or restrictive defect or impairment).  Finally, the rationale for the negative opinion relies entirely on a November 1987 finding that the Veteran's radiation exposure was not expected to cause any long-term effects.  The Board finds it strange to rely on a medical finding based on knowledge that was, presumably, almost thirty years old at the time of examination without discussing or explaining why such finding continues to be relevant or convincing.  This is particularly notable given that a contemporaneous examination for thyroid disability explicitly undermines the credibility of that November 1987 finding (which is a blanket preclusion of future radiation-based residuals) by noting that, in fact, the Veteran's radiation exposure did cause long-term health defects, specifically hypothyroidism, by mutating thyroid DNA.  Thus, a new examination is needed.

Unspecified Chronic Virus (Lyme Disease or Epstein-Barr)

The November 2016 VA examination also diagnoses central nervous residuals of Lyme disease, dated in 1990 and 2009.  Those dates indicate the examiner relied either primarily or in large part on the Veteran's subjective history regarding Lyme disease in arriving at this diagnostic finding.  Yet, curiously, the examiner then opines that such diagnosis is not related to service because there is no corroborating evidence to support the Veteran's allegations.  Beyond employing an inequitable credibility analysis, the opinion is inadequate because the absence of corroborating evidence for the Veteran's lay reports is not, ipso facto, negative evidence impinging on their credibility or contradicting them.  Notably, the Veteran has recalled the course of her alleged Lyme disease with stunning consistency over the course of more than 30 years, and across several different settings (i.e., clinical evaluation, in support of compensations claims, and during sworn testimony).  She alleges, with specificity, that she sustained a tick bite to her abdomen in 1989 that developed into a circular rash, that doctors initially did not feel her symptoms were consistent with Lyme disease, that she subsequent developed systemic, flu-like symptoms, and that she was soon privately tested and diagnosed with Lyme disease in 1990.  Crucially, the symptoms she provides in this timeline are observable by lay persons.  Thus, while she may not be competent to self-diagnose Lyme disease, she is certainly competent to report the pertinent symptoms she experienced at the time and, in turn, the examiner should have considered such statements as evidence, in and of themselves, in support of her claim.  However, as the examiner failed to afford the Veteran's competent (and credible) lay statements the proper consideration, the November 2016 opinion is inadequate.

Lower Extremity Stress Fracture Residuals

STRs show the Veteran suffered multiple stress fractures to the pelvis, hips, upper and lower legs, ankles, and feet.  However, a review of the Veteran's November 2016 VA examination report shows the examiner only addressed whether the Veteran had current residual disabilities affecting the ankles, hips, and tibia or fibula as a result of such fractures.  The examiner does not consider whether the Veteran has any residuals of the foot fractures (other than the foot disabilities for which service connection have been granted in the decision above).  Instead, the examiner diagnosed a pubic ramus stress fracture, bilateral ankle strain, and bilateral hip DJD.  While the ankle and hip diagnoses are not on appeal at this time, the examiner opined that the pubic ramus stress fracture is directly related to service because it occurred in service.  This is a confusing insofar as it is unclear as to whether the examiner found current residuals of the pubic ramus stress fracture in service, or is simply describing the fracture that occurred in service alone.  In addition, there are postservice treatment records noting joint pains, chronic arthralgias, pubic symphysis irregularity, and medial-tibial stress syndrome that the examiner also does not consider or discuss in rendering the diagnoses noted above.  Altogether, the examination report does not reflect a thorough review of the record, and leaves several medical questions critical to this claim unclear.  Therefore, it is inadequate for rating purposes.


Neurological Eye Disability

The prior remand specifically directed that the November 2016 examiner opine as to whether any neurological eye disability diagnosed is a compensable disease or disability or whether it is a noncompensable (for VA purposes) congenital or developmental defect.  Although this could be due in part to the wording of the questions posed to the November 2016 examiner, the resultant opinion (that the Veteran's diagnosed Fuchs' dystrophy is a "developmental disease") is somewhat unclear as to whether such diagnosis should, as a threshold matter, even be compensable under VA regulations.  Notably, congenital defects may be service connected if they are subject to a superimposed disease or injury during service and congenital diseases may be service-connected if aggravated therein.  Thus, the specific nature of the diagnosis plays a critical role in defining the service connection analysis to follow.

The VA opinions provided on this matter are also unhelpful in this regard.  The initial November 2016 opinion-that Fuchs' Dystrophy was not subject to a superimposed disease or injury during service because it is "not aggravated or worsened by radar exposure"-references both criteria pertaining to congenital defects (i.e., superimposed disease or injury in service) and congenital diseases (i.e., aggravation), thus further convoluting these two distinct characterizations.  A subsequent February 2017 addendum opinion also does little to clarify this ambiguity, as it discusses direct causation in service, which is only considered in conjunction with diagnoses that are neither congenital defects nor diseases.  Even ignoring the ambiguities noted above, the initial opinion itself is rather curt and conclusory (as it includes no actual medical explanation for the conclusion offered), and the addendum does little to remedy such defect (as it appears to discuss causation rather than superimposition or aggravation).  Finally, a review of the STRs shows there are documented eye complaints (including eye pain associated with headache, dizziness, and tiredness) and records indicating there could be neurological concerns following her documented radiation exposure that are simply not discussed by the November 2016 or February 2017 opinions.  Thus, further clarification is needed.  

Stress Incontinence

The November 2016 VA examiner opined that the Veteran's stress incontinence is unrelated to service because there are no records of such disability in her STRs, despite the fact that the Veteran has provided consistent allegations that her stress incontinence began in service and has persisted since.  Crucially, she is perfectly competent to report observable symptoms such as urinary incontinence, and the examiner's failure to give such competent observations their due renders that opinion inadequate.  As noted above, the absence of corroborating evidence for such symptoms is not evidence of their absence.

Bilateral Knee Disability

Although the November 2016 VA examination found the Veteran's bilateral knee DJD and right knee meniscal tear are unrelated to service because there is no evidence of knee treatments, complaints, or diagnoses in service, a review of the STRs shows notations of right knee overuse syndrome, popliteal tendonitis, iliotibial band syndrome, bilateral lower leg tenderness diagnosed as overuse syndrome, and patellofemoral syndrome.  Moreover, the examiner's second opinion (that the current knee diagnoses are unrelated to stress fractures in service because they were described as medial-tibial stress syndrome, which was unlikely to cause right knee meniscal tear or bilateral DJD) is somewhat conclusory, as it fails to explain why medial-tibial stress syndrome is unlikely to cause right knee meniscal tear or bilateral DJD.  Moreover, the examiner does not appear to be aware of a postservice diagnosis of medial-tibial stress syndrome as well or, if he was so aware, did not discuss its significance to the claim in question.  Consequently, this opinion and examination report is also inadequate.

Sciatica

On November 2016 VA examination, the examiner diagnosed low back degenerative disc disease (DDD).  While the matter of a low back disability is not part of the present appeal (as explained in the introduction), that examination report also noted lumbar radiculopathy involving the femoral and sciatic nerves.  However, the examiner opined that the Veteran's low back disability (and, presumably by association, the lumbar sciatic radiculopathy) is unrelated to service because there is no evidence of diagnosis or treatment for low back issues in service and postservice treatment records show low back disability began after separation.  However, a review of the record shows the Veteran was treated for low back complaints in service, to specifically include numbness in the mid-thoracic region that was diagnosed as a contused superficial nerve.  Furthermore, the examiner also opined, again, that the Veteran's low back disability with lumbar radiculopathy was unrelated to radiation exposure in service because November 1987 records indicate no long-term residual effects were expected at the time.  As explained above, this rationale relies primarily on a determination made based on medical knowledge that was almost 30 years old by the time of VA examination.  Crucially, the examiner makes no attempt to explain why it is still felt to apply, particularly given the contemporaneous November 2016 thyroid examination (upon which service connection for hypothyroidism has been granted above) that explicitly undermines the broad conclusion that no long-term effects were to be expected.  Consequently, a new examination is needed.

Bunions

The November 2016 VA examiner found no evidence of bunions and, therefore, offered no medical opinion.  However, the Veteran has consistently alleged she does have bunions and, in March 2011, presented sworn testimony that her bunions began in service, following officer candidate school.  The Board once again notes that the Veteran is competent to observe simple symptoms such as bunions and, in failing to acknowledge her competent observations or explain why they might, nonetheless, not point to a current diagnosis for bunions, the November 2016 examiner's findings are inadequate.  Thus, a new examination is needed.


Accordingly, these remaining claims are REMANDED for the following action:

1. Obtain all updated records of VA or adequately identified private evaluations or treatment the Veteran has received for the disabilities remaining on appeal, TO SPECIFICALLY INCLUDE records of private treatment received for Lyme disease in 1990.  If any records sought are unavailable, the AOJ must document the efforts taken to secure them and the reason for their unavailability.
 
2. Then, arrange for the Veteran to be examined by a pulmonologist or respiratory disease specialist to determine the nature and likely etiology of her respiratory disability.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following: 

a. Please identify, by diagnosis, all respiratory disability entities found.  All diagnoses must be reconciled with conflicting evidence in the record.  If a previously documented diagnosis is not or no longer felt to apply, the examiner must explain why.

b. For each disability diagnosed, please opine as to whether such disability is related to the Veteran's military service, to include notations of respiratory complaints, treatment, and diagnoses and documented non-ionized microwave radiation exposure therein.

The examiner must include a complete rationale for all opinions provided.  Specifically, the examiner must provide a medical explanation for all conclusions citing to supporting evidence and medical literature or principles as appropriate.  

3. Then, arrange for the Veteran to be examined by an infectious disease specialist or other appropriate physician(s) to determine the nature and likely etiology of her unspecified chronic virus.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner(s) should provide opinions responding to the following: 

a. Is it AT LEAST AS LIKELY AS NOT (A 50 PERCENT PROBABILITY OR GREATER) that the Veteran contracted Lyme disease during service?  

In so finding, the examiner must consider and discuss the significance of the Veteran's competent allegations that she sustained a tick bite in 1989 that developed into a circular rash, was not felt to be consistent with Lyme disease initially but later progressed to involve systemic flu-like symptoms, and was diagnosed as Lyme disease privately in 1990 (and their consistency with the expected presentation of Lyme disease, among any other medical factors that are felt to be pertinent).

b. Does the Veteran have any chronic viruses, infections, diseases, or other disabilities documented in the record or found on examination OTHER THAN Lyme disease?  In so finding, the examiner should include consideration of whether there is demonstrable disabling pathology for which no known clinical diagnosis applies.

c. For each such disability identified, is it AT LEAST AS LIKELY AS NOT (A 50 PERCENT PROBABILITY OR GREATER) that such disability is related to the Veteran's service, to specifically include (but not limited to) notations of joint paints, arthralgias, fibromyalgia, and fibrositis OR the documented exposure to non-ionized microwave radiation therein? 

The examiner must include a complete rationale for all opinions provided.  Specifically, the examiner must provide a medical explanation for all conclusions citing to supporting evidence and medical literature or principles as appropriate.

4. Then, arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of her claimed lower extremity fracture residuals or bilateral knee disability.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following:  

a. Does the Veteran have CURRENT symptoms that are AT LEAST AS LIKELY AS NOT (A 50 PERCENT PROBABILITY OR GREATER) residuals of stress fractures to the pelvis, hips, upper and lower legs, ankles, or feet noted in service OTHER THAN a bilateral ankle or hip disability?  If so, please identify all such residuals.  

b. Please also identify any left or right knee disabilities OTHER THAN right knee medial meniscus tear or bilateral knee DJD.  

c. The examiner must reconcile all diagnostic findings with conflicting evidence in the record, to include a postservice notation of medial-tibial stress syndrome.  If any previously documented diagnoses are not, or no longer, felt to apply, the examiner must explain why.

d. Is it AT LEAST AS LIKELY AS NOT (A 50 PERCENT PROBABILITY OR GREATER) that the Veteran's right knee medial meniscus tear, bilateral knee DJD, or any other diagnosed knee disability are related to military service, to include notations of stress fractures and knee complaints therein (e.g., overuse syndrome and patellofemoral syndrome)?

The examiner must include a complete rationale for all opinions provided.  Specifically, the examiner must provide a medical explanation for all conclusions citing to supporting evidence and medical literature or principles as appropriate.

5. Then, arrange for the Veteran to be examined by an orthopedic spine surgeon to determine the nature and likely etiology of her claimed sciatica.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should opine as to whether it is AT LEAST AS LIKELY AS NOT (A 50 PERCENT PROBABILITY OR GREATER) that the Veteran's diagnosed sciatic radiculopathy is related to her military service, to include notations of mid-thoracic numbness and documented radiation exposure therein.

The examiner must include a complete rationale for all opinions provided.  Specifically, the examiner must provide a medical explanation for all conclusions citing to supporting evidence and medical literature or principles as appropriate.

6. Then, arrange for the Veteran to be examined by an ophthalmologist to clarify the nature and likely etiology of her claimed neurological eye disability.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following: 
 
a. Is the Veteran's Fuchs' dystrophy a congenital or developmental defect, a congenital or developmental disease OR a non-congenital, non-developmental disease?

b. If it is deemed a congenital or developmental defect, please opine as to whether it is AT LEAST AS LIKELY AS NOT (A 50 PERCENT PROBABILITY OR GREATER) that such disability was subject to a superimposed disability or injury during service, to include (but not limited to) as a result of confirmed non-ionizing microwave radiation exposure OR eye-related notations therein.

c. If it is deemed a congenital or developmental disease, please opine as to whether it is AT LEAST AS LIKELY AS NOT (A 50 PERCENT PROBABILITY OR GREATER) that such disability was AGGRAVATED (WORSENED BEYOND ITS NATURAL PROGRESSION) BY the Veteran's service or injuries therein, to include (but not limited to) confirmed non-ionizing microwave radiation exposure OR eye-related notations therein.

d. If it is deemed a disease, please opine as to whether it is AT LEAST AS LIKELY AS NOT (A 50 PERCENT PROBABILITY OR GREATER) that such disability is CAUSED OR AGGRAVATED BY military service, to include (but not limited to) the documented non-ionized microwave radiation exposure OR eye-related notations therein.

The examiner must include a complete rationale for all opinions provided.  Specifically, the examiner must provide a medical explanation for all conclusions citing to supporting evidence and medical literature or principles as appropriate.

7. Then, arrange for the Veteran to be examined by an urologist or genitourinary specialist to determine the nature and likely etiology of her stress incontinence.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should opine as to whether it is AT LEAST AS LIKELY AS NOT (A 50 PERCENT PROBABILITY OR GREATER) that the Veteran's stress incontinence is related to her military service.  The examiner must consider and discuss the significance of her competent reports regarding the onset and course of stress incontinence and, if the opinion is still negative, the examiner must explain why such lay reports were unconvincing or do not indicate a relationship to service.

The examiner must include a complete rationale for all opinions provided.  Specifically, the examiner must provide a medical explanation for all conclusions citing to supporting evidence and medical literature or principles as appropriate.

8. Then, arrange for the Veteran to be examined by a podiatrist to determine the nature and likely etiology of her claimed bunions.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following: 
 
a. Does the Veteran have, or has she ever had, bunions?  In so finding, the examiner should consider and discuss the significance of the Veteran's reports of bunions and note that she is competent to observe such pathology.  If, considering these statements, the examiner nonetheless concludes that she does not have, or has never had, bunions, the examiner must explain why, citing to objective evidence or medical principles as appropriate.
 
b. If the Veteran is found to have bunions, please opine as to whether it is AT LEAST AS LIKELY AS NOT (A 50 PERCENT PROBABILITY OR GREATER) that her bunions are related to military service.  The examiner must consider and discuss, as necessary, the Veteran's competent statements regarding the onset and course of her bunions and, if the opinion is nonetheless negative, explain why.

The examiner must include a complete rationale for all opinions provided.  Specifically, the examiner must provide a medical explanation for all conclusions citing to supporting evidence and medical literature or principles as appropriate.

9. Then review the record and readjudicate these remaining claims.  If any remains denied, send the Veteran a supplemental statement of the case (SSOC) and give her time to respond to it before returning the file to the Board for additional consideration of all remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


